SUMMARY ORDER
Once a bankruptcy court’s order becomes final, the order is res judicata, even to claims that challenge the bankruptcy court’s subject matter jurisdiction. Travelers Indemnity Co. v. Bailey, 557 U.S. 137, -, 129 S.Ct. 2195, 2205, 174 L.Ed.2d 99 (2009). Here, the Sale and Rejection Orders are final; neither Appellant appealed those Orders and the time to do so has expired. Thus, the bankruptcy court’s sole task was to determine whether the Sale and Rejection Orders precluded Appellants’ state law actions, even if there were valid objections to those orders that could have been made when they were entered.
We have reviewed the bankruptcy court’s Enforcement Order and the district court’s order affirming the same, and AFFIRM for the reasons stated by the district court in its well-reasoned decision.
AFFIRMED.